November 29, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                         MARK JOSEPH GORDON, Appellant

NO. 14-10-01031-CV                       V.

                        BRENDA CAROL GORDON, Appellee
                             ____________________



      This cause, an appeal from the judgment in favor of appellee, BRENDA CAROL
GORDON, signed July 27, 2010, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, MARK JOSEPH GORDON, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.